384 S.C. 439 (2009)
682 S.E.2d 489
In the Matter of Michael James SARRATT, Respondent.
Supreme Court of South Carolina.
August 21, 2009.

ORDER
Respondent was suspended on April 20, 2009, for a period of four months. He has now filed an affidavit requesting reinstatement pursuant to Rule 32, of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR.
The request is granted and he is hereby reinstated to the practice of law in this state.
JEAN H. TOAL, CHIEF JUSTICE
s/ Daniel E. Shearouse Clerk